Citation Nr: 0726349	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-05 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for tinea, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

The veteran presented testimony at a Video Conference Hearing 
chaired by the undersigned Veterans Law Judge in December 
2005.  A transcript of the hearing is associated with the 
veteran's claims folder.

When the veteran's appeal was last before the Board in 
December 2006, it was remanded for further action by the 
originating agency.  The case has been returned to the Board 
for further appellate action.


REMAND

The veteran contends that his tinea is more extensive than is 
reflected by the assigned rating of 10 percent.  The record 
reflects that he was most recently afforded a VA examination 
to determine the degree of severity of his tinea in August 
2004.  The Board has determined that the report of that 
examination is notadequate for rating purposes because the 
examiner failed to provide an assessment of the percentage of 
exposed surfaces affected by the veteran's tinea.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should obtain a 
copy of any VA outpatient records 
documenting treament of the veteran's 
tinea since February 2007.  If the 
veteran or his representative identifies 
any other pertinent evidence, the RO or 
the AMC should attempt to obtain that 
evidence.  If it is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

2.  Then, the appellant should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the current degree of severity of his 
tinea.  The claims folders must be made 
available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  

Following a complete examination of the 
veteran's skin, the examiner should 
identify the location of all demonstrated 
lesions and provide an assessment of the 
percentage of the total body that is 
affected by the tinea and an assessment 
of the percentage of exposed surfaces 
that are affected by the tinea.  The 
examiner should also identify any 
residual scarring and indicate whether 
any of the scars are unstable or painful 
on examination.  If there is any residual 
scarring on the head, face or neck, the 
examiner should indicate which, if any, 
of the following factors apply to the 
scarring:  (1) A scar five or more inches 
(13 or more centimeters (cm.)) in length; 
(2) A scar at least one-quarter inch (0.6 
cm.) wide at widest part; (3) The surface 
contour of the scar is elevated or 
depressed on palpation; (4) The scar is 
adherent to underlying tissue; (5) The 
skin is hypo- or hyper-pigmented in an 
area exceeding six square inches (39 sq. 
cm.); (6) The skin texture is abnormal 
(irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches 
(39 sq. cm.); (7) There is underlying 
soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); (8) The 
skin is indurated and inflexible in an 
area exceeding six square inches (39 sq. 
cm.).  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the appellant's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folders are returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)





of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



